On the 10th day of December, 1918, William Davis obtained judgment in the district court of Garfield county against the city of Enid in the sum of $2,500 for personal injuries caused by reason of the negligence of the city to maintain a sidewalk.
From the judgment so rendered, an appeal to this court has been prosecuted by the city. The petition in error, with case-made, was filed in this court on May 8, 1919. The cause was submitted in its regular order on February 14, 1922, and plaintiff in error was given 20 days from that date to file briefs. This time having expired, and no briefs having been filed, and no further extension of time requested, the appeal is dismissed for want of prosecution, as authorized by rule N. 7 of this court (47 Okla. vi). Hornady et al. v. Bank of Commerce of Sapulpa et al. 79 Okla. 261, 192 P. 1093; Wright et al. v. Waggoner et al., 80 Okla. 56, 193 P. 997.
HARRISON, C. J., and JOHNSON, MILLER, and NICHOLSON, JJ., concur.